DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Amendment
Regarding the amendment filed 11/30/2020: Claims 1-6, 8-13, and 15 are pending. Claims 7 and 14 have been cancelled.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-6, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 6,614051 Bl, cited in IDS heretofore referred to as Ma) in view of Umeda (US 2006/0049834 Al) in view of Uber, III, et al (US 6,414,318 Bl, heretofore referred to as Uber) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.
Applicant's arguments filed regarding the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Ma in view of Umeda in view of Uber in view of Lee (US 2008/0049375 Al, cited in IDS 

Applicant's arguments regarding the rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Ma in view of Umeda in view of Uber in view of Deguet et al (US 2009/0246933 Al, heretofore referred to as Deguet) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… wherein the step of detecting is implemented parallel to the step of applying, and wherein the amount of charge is determined using the detected change in capacitance and a relation between the electrical potential and an electrical capacitance on the capacitive structure.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-3 are allowed for depending from allowable claim 1.
In claim 4, the specific limitations of  “… wherein the step of detecting is implemented parallel to the step of applying, and wherein the amount of charge is determined using the detected change in capacitance and a relation between the electrical potential and an electrical capacitance on the capacitive structure.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 5-6, 8-13, and 15 are allowed for depending from allowable claim 4.


               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Mori teaches a signal processing method but does not teach “… wherein the step of detecting is implemented parallel to the step of applying, and wherein the amount of charge is determined using the detected change in capacitance and a relation between the electrical potential and an electrical capacitance on the capacitive structure.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        


/SON T LE/Primary Examiner, Art Unit 2863